DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,333,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim would have been anticipated by the patent claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,333,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim would have been rendered obvious over the patent claim. The difference in the claim includes the separation of a plurality of second-harmonic generation beams from a pump beam, rather than a single SHG beam. Such a modification would have been obvious to one having ordinary skill in the art, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,333,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim would have been anticipated by the patent claim.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,333,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim would have been anticipated by the patent claim.
Claims 17 and 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,333,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim would have been rendered obvious over the patent claim. The spacing of the prisms would have been an modification to one having ordinary skill in the art, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,333,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim would have been anticipated by the patent claim.
Claims 2-11, 13, 15, and 20 are objected to for reasons of dependency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Holsinger et al. (WO 2004/046638 A2, cited by Applicant) discloses a device including a first pair of prisms (322, Fig. 4) and a second pair of prisms (324, Fig. 4). A pump beam enters a pair of prisms to separate the light into a spatial spread of spectral components. The beam then returns in the opposite direction to reverse the process (page 9, lines 1-12). Thus, Holsinger forms a resonator cavity.
With respect to claims 1 and 12, Holsinger does not specify that the light entering the first prism pair is polarized light. Holsinger discloses the use of a second harmonic generator (claim 15), but does not disclose how this is used or the separation of a second-harmonic generation beam from a pump beam. Further, Holsinger does not disclose passing the SHG beam through a second prism pair to compensate for dispersion in the SHG beam (see previous paragraph, as Holsinger forms a resonator cavity and does not disclose this functionality).
With respect to claim 16, Holsinger, as applied above, does not specify the claimed chromatography system including the prism group, lens group, spatial filtering device, converging lens, sample, and detector, in conjunction with the control unit including the claimed functionality.
Claims 2-11, 13-15, and 17-20 would be allowable for reasons of dependency if the Double Patenting rejections set forth above were to be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        12 September 2022